Citation Nr: 0013977	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-46 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES


Entitlement to service connection for a disorder manifested 
by memory loss.

Entitlement to an increased evaluation for residuals of left 
nephrectomy, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for lumbosacral strain 
with arthritis and sciatic neuralgia, currently rated as 
20 percent disabling.

Entitlement to an increased evaluation for bronchitis with 
history of pulmonary fibrosis, currently rated as 10 percent 
disabling.

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.

Entitlement to a total rating for compensation purposes based 
on unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1948 to March 
1952 and from August 1955 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1994 and later RO decisions that determined the 
veteran had not submitted a well-grounded claim for service 
connection for a disorder manifested by memory loss, denied 
an increased evaluation for residuals of left nephrectomy 
(rated 30 percent), denied an increased evaluation for 
lumbosacral strain with arthritis and sciatic neuralgia 
(rated 20 percent), denied an increased evaluation for 
bronchitis with history of pulmonary fibrosis (rated 
10 percent), denied an increased (compensable) evaluation for 
left ear hearing loss, and denied a total rating for 
compensation purposes based on unemployability.  In a written 
argument dated in April 2000, the representative seems to be 
claiming a permanent and total disability rating for pension 
purposes.  This matter has not been adjudicated by the RO and 
it will not be addressed by the Board.  This issue is 
referred to the RO for appropriate action.

The issues, other than the issue for service connection for a 
disorder manifested by memory loss, will be addressed in the 
remand section of this decision.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing the presence of a current disability manifested by 
memory loss.


CONCLUSION OF LAW

The claim for service connection for a disorder manifested by 
memory loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with regard to the 
claim for service connection for a disorder manifested by 
memory loss is whether the veteran has presented evidence of 
a well-grounded claim; that is, evidence which shows that the 
claim is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, the appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service medical records indicate that the veteran had 
problems with memory loss.  The report of his medical 
examination for retirement from service in January 1971 notes 
that he reported a history episodes of loss of memory and 
nervousness, referring to a situational reaction in 1969 
related to job stress.  There had been no complications and 
no sequelae.  A disorder manifested by memory loss was not 
found at the time of the January 1971 medical examination.

The post-service medical records reveal that the veteran 
underwent a VA medical examination in January 1972.  The 
report of this examination notes that he had a memory deficit 
for recent events since 1966, but a chronic disorder 
manifested by memory loss was not found.  Nor do the other 
post-service medical records show the presence of such a 
disorder.  A claim for service connection for a disability is 
not well grounded where there is no medical evidence 
demonstrating the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.

Statements of the veteran are to the effect that he has a 
disorder manifested by memory loss, but this lay evidence is 
not sufficient to demonstrate the presence of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent (medical) evidence showing the presence 
of a disability manifested by memory loss.  Under the 
circumstances, the claim for service connection for such a 
disorder is not plausible, and it is denied as not well 
grounded.

The veteran is advised that he may reopen the claim for 
service connection for a disorder manifested by memory loss 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder.  Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

The claim for service connection for a disorder manifested by 
memory loss is denied as not well grounded.


REMAND

In the written argument of April 2000, the representative 
notes that the veteran's correspondence received in April 
1997 constitutes a notice of disagreement with the April 1997 
RO rating decision that denied an increased (compensable) 
evaluation for left ear hearing loss.  This written 
correspondence from the veteran satisfies the requirements 
for a timely notice of disagreement.  38 C.F.R. §§ 20.201, 
20.300 (1999).  A review of the record shows that this issue 
has not been made the subject of a statement of the case, and 
it should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200 (1999); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

A review of the record shows that the veteran failed to 
report for VA scheduled examinations in 1998.  In the April 
2000 written argument, the representative argues that the 
veteran was hospitalized at the time of the scheduled 
examinations and requests that the veteran be scheduled for 
another VA medical examination in order to determine the 
current severity of the disabilities being considered in this 
appeal.  The duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims includes 
providing him with a thorough and contemporaneous medical 
examination that takes into account prior medical evaluations 
and treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased (compensable) evaluation for 
left ear hearing loss.  The veteran 
should be sent a VA Form 9 in order to 
perfect his appeal with this issue and 
notified that it must be received within 
60 days.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the residuals of left 
nephrectomy, his low back disability, and 
respiratory disorder.  With regard to the 
residuals of left nephrectomy, all 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should express an opinion as 
to the severity of the residuals of the 
left nephrectomy.  

With regard to the lumbosacral strain 
with arthritis and sciatic neuralgia, the 
examiner should express and opinion as to 
the severity of this condition that 
includes any functional impairment caused 
by pain or weakness.  Specifically, the 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness in the low back area.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  

With regard to the bronchitis with 
history of pulmonary fibrosis, all 
indicated studies, including pulmonary 
function studies that include the 
predicted values of FEV-1 (Forced 
Expiratory Volume in one second, FEV-
1/FVC (Forced Vital Capacity), and DLCO 
(SB) (diffusion capacity of the lung for 
carbon monoxide by the single breath 
method).  The examiner should express an 
opinion as to the severity of the 
veteran's respiratory disorder.

In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased evaluation for 
the low back disorder should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999).  If 
action remains adverse to the veteran, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and give the 
opportunity to respond before the case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



